Exhibit 10.1 SWANK, INC. 90 PARK AVENUE NEW YORK, NEW YORK 10016 Effective January 1, 2010 Mr. James E. Tulin c/o Swank, Inc. 8800 North Gainey Center Drive Scottsdale, Arizona 85258 Dear Mr. Tulin: Reference is made to the Amended and Restated Employment Agreement dated as of January 10, 2008, between Swank, Inc. (the "Corporation") and you (the “Employment Agreement"). This will confirm that the term of the Employment Agreement is hereby extended for an additional two (2) year period, commencing on January 1, 2010 and ending on December 31, 2011 (the "Extension Period").Except as modified and amended by this letter, the Employment Agreement shall remain and continue in full force and effect on and after the date hereof. This letter may be executed in any number of counterparts, each of which shall be deemed an original and all of which taken together shall constitute one and the same agreement.This letter shall be governed by, and construed and enforced in accordance with, the laws of the State of New York, without regard to principles of conflicts of law (other than Section 5-1401 of the New York General Obligations Law). If the foregoing correctly sets forth our understanding and agreement, kindly countersign this letter in the space provided below. Very truly yours, SWANK, INC. By: /s/ Jerold R. Kassner Name:Jerold R. Kassner Title:Chief Financial Officer ACCEPTED AND AGREED: /s/ James E. Tulin James E. Tulin
